Dibell, J.
Action by the plaintiff, administratrix of her daughter, to recover damages for her death alleged to have been caused by the negligence of *62an employee of the defendant in the operation of an automobile. There was a verdict for the plaintiff. The defendant appeals from the order denying his alternative motion for judgment or a new trial.
The record presents two questions, viz., whether a verdict for the plaintiff was justified by the evidence, and whether that rendered was excessive.
1. Whether defendant’s driver was negligent was for the jury. That the evidence does not sustain a finding that he was is hardly argued in the briefs. It cannot be successfully urged. A review of the evidence would serve no useful purpose. We have read it and find it sufficient.
2. The verdict was for $1,600. The child was eight years old. There is no ground for claiming it excessive. Gray v. St. Paul City Ry. Co. 87 Minn. 280, 91 N. W. 1106; O’Malley v. St. Paul, M. & M. Ry. Co. 43 Minn. 289, 45 N. W. 440.
Some errors are claimed which are not raised by the record and we do not discuss them.
Order affirmed.